Citation Nr: 1632968	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Any combat related decrease in auditory acuity in the left ear was acute.  The separation examination disclosed normal findings.
 
2.  A left ear hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be related to service. 


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA issued a notice letter in August 2010, prior to the unfavorable adjudication in July 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examination in 
February 2011. The VA examination was adequate as the examiner considered and addressed the Veteran's contentions, reviewed the claims file, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report and opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a left ear hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

While the VA examiner in February 2011, did not appear to base the opinion on properly converted units from ASA to ISO, as discussed below in greater detail, given that the converted findings still do not support a finding of left ear hearing loss in-service, the Board finds this error is harmless and it does not render the opinion inadequate for adjudication purposes.

As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II. Analysis

The Veteran has appealed the denial of service connection for a left ear hearing loss disability. The Veteran reports that his hearing loss is a result of noise exposure in-service. The Veteran reported no significant noise exposure post-service.  For the reasons provided below, the Board finds that service connection for a left ear hearing loss disability is not warranted.  

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With a chronic disease shown as such in-service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in-service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran has a diagnosis of left ear sensorineural hearing loss. See February 2011 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service while working as a rifleman and supply clerk in Vietnam. In Vietnam, while stationed with an artillery unit the Veteran reports noise exposure from artillery fire. See October 2011 notice of disagreement. 

The Veteran had wartime service, with service in Vietnam, and available service personnel records are reflective of such.  Decorations include the combat action ribbon.  Based upon his satisfactory lay evidence, the provisions of 38 U.S.C.A. § 1154(b) are applicable.

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

However, a left ear hearing loss disability was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to a left ear hearing loss or hearing loss disability.  Since the provisions of section 1154(b) are applicable, we accept that the Veteran was exposed to significant noise and that he experienced a decrease in acuity around the time of combat.  However, on the discharge examination in July 1970, the Veteran did not have a significant threshold shift in hearing in his left ear.  The Veteran indicated in-service he was subjected to hazardous noise in proximity to artillery equipment. The Veteran's DD 214 confirms his military occupational specialty as a supply administrative clerk with service in Vietnam. As such, the Board concedes in-service noise exposure and in-service decreased acuity. See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

The Board notes the Veteran's audiological examination at entrance in December 1965 is presumed to be reported in standards set forth by the American Standards Association (ASA), and treatment records confirm such. Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The ASA results are the figures on the left of each column and are not in parentheses. At separation, the Veteran's audiological examination was reported in ISO standards as such was given after October 31, 1967. The Board notes that the VA examiner in February 2011 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units. However, the Board finds this error to be harmless. After converting the Veteran's December 1965 scores to ISO units, any shifts in-service from entrance to separation are not significant threshold shifts. The scores for the Veteran's entrance examination in December 1965 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
x
20 (25)

The Veteran was afforded a VA examination in February 2011. The Veteran had normal to moderate left ear sensorineural hearing loss. See February 2011 VA examination. On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
25
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. The examiner noted the Veteran's normal hearing at entrance and exit from service and his noise exposure in-service. The examiner noted the shifts from entrance to separation, but noted these changes were not present on the current audiological examination. The examiner found the Veteran has a moderate high frequent hearing loss in the left ear, and comparing current thresholds to the Veteran's entrance examination there is no evidence of current significantly worsened thresholds at 500, 1000, or 2000 Hertz, the frequencies which showed possible worsened thresholds at separation. Id. The examiner found that the Veteran's current left ear hearing loss was not related to service, as there was no evidence of significant threshold shifts in-service. The examiner's opinion was based on a thorough audiological examination, was well reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of probative value.

After consideration of all the evidence of record, the Board finds that service connection for a left ear hearing loss disability is not warranted.  The earliest indication of any hearing loss in the left ear following the Veteran's separation from service is his claim in July 2010 and the February 2011 VA examination documenting a current left ear hearing loss disability as defined in VA regulations. 38 C.F.R. § 3.385.

The Veteran representative asserts that the Veteran's in-service symptoms and post-service symptoms of hearing loss should be considered. See June 2016 Informal Hearing Presentation. The representative argued that the VA examiner improperly relied on a lack of in-service medical evidence as the basis for an opinion. Further, the representative noted there is significant evidence to support the claims and the Veteran should be given the benefit of the doubt. VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  We note the representative's assertion that VA is relying on a lack of evidence.  That is not correct, even though we accept noise exposure and a decrease in acuity at that time; the separation examination disclosed that the Veteran's acuity was normal.  This evidence establishes that any combat induced decrease in acuity did not result in residual disability, as normal acuity is inconsistent with a hearing loss disability.

Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2015). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

The Board notes that the Veteran is competent to report when he first began experiencing hearing problems. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observations. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case the Board finds that the Veteran's assertions of continuing or on-going hearing loss in his left ear since service are outweighed by the more probative evidence of record. The Veteran's post combat service treatment records reflect no complaint, finding or diagnosis of left ear hearing loss and at discharge the acuity was normal. See January 1969 Report of Medical Examination. Here the contemporaneous in-service record, prepared by a skilled professional is  more probative and more credible than remote lay statements advanced in support of a claim for benefits. The only other opinion with respect to etiology is that of the Veteran. The Veteran is competent to testify to his observations, and the VA examiner conceded his in-service event, as does the Board. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. However, on the question as to whether his current left ear hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the February 2011VA examination is of greater probative weight than the more general assertions of the Veteran.  The weight of the evidence reflects that the left ear hearing loss disability did not manifest in-service, did not manifest within the one year presumptive period, and there is no relationship between the current left ear hearing loss disability and the conceded in-service noise exposure.

As indicated, the record reflects the Veteran has been diagnosed with left ear sensorineural hearing loss. However, an organic disease of the nervous system was not "noted" during service or within one year of separation. In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation. 38 C.F.R. § 3.303(b). As such, service connection may not be granted on a direct of presumptive basis. Nor may service connection be established based on continuity of symptomatology.

In this case, there is no competent evidence of record otherwise linking the Veteran's left ear hearing loss to his active service. The VA medical opinion provided in February 2011, weigh against the claim. The Board finds the VA opinion is highly probative, as the examiner reviewed the Veteran's claims file, noise exposure in-service and conducted a thorough examination. The examiner found that it was less likely than not that the Veteran's left ear hearing loss was caused by or a result of active service. See February 2011 VA examination. The examiner noted the Veteran's normal hearing at entrance and exit from active service and his noise exposure in-service. The examiner noted the shifts from entrance to separation, but noted these changes were not present on the current examination. The examiner noted that the Veteran has a moderate high frequent hearing loss in the left ear, and comparing the current thresholds to the Veteran's entrance examination there is no evidence of significantly worsened thresholds at 500, 1000, or 2000 Hertz, the frequencies which showed possible worsened thresholds at separation. Id. The examiner found that the Veteran current left ear hearing loss was not related to service, as there was no evidence of significant threshold shifts in-service.

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's left ear hearing loss disability is causally related to his active service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


